Citation Nr: 0305704	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-06 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of whether the appellant may be recognized as the 
veteran's surviving spouse for purposes of entitlement to 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J. Conolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1942 to October 
1963.  He died in July 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January and May 2001 decisions by the Manila, the 
Republic of the Philippines, Regional Office (RO) of VA.  

The Board notes, as set forth below, that there is a final 
decision of record dated in February 1998 which determined 
that the appellant's marriage to the veteran could not be 
deemed valid for VA purposes, and that she was not entitled 
to recognition by VA as the veteran's surviving spouse.  

In the Board's decision, it was noted that although there was 
a prior final decision of record, the issue on appeal was to 
be considered on the merits rather than on a new and material 
basis.  

In conjunction with the appellant's current claim, the RO 
considered the claim on a new and material basis.  This was 
proper.  Since the Board's last final determination, the 
United States Court of Appeals for the Federal Circuit, in 
D'Amico v. West, 209 F.3d 1322 (2000), concluded that based 
on the language of the statute and the pertinent legislative 
history, the new and material evidence requirement set forth 
in 38 U.S.C.A. § 5108 applied to the reopening of claims that 
were disallowed for any reason.  Laruan was overruled.  Thus, 
the issue to be considered is whether new and material 
evidence has been received to reopen the claim of whether the 
appellant may be recognized as the veteran's surviving spouse 
for purposes of entitlement to VA death benefits.

The Board notes that another person, M.O., has been found to 
be entitled to recognition as the veteran's surviving spouse 
for purposes of entitlement to VA death benefits.  She has 
been notified of the current appeal and has submitted 
argument on her own behalf.  Although it is unclear whether 
she was sent a copy of the statement of the case pursuant to 
VA contested claims procedures, the appeal, as set forth 
below, is being denied.  Thus, she is not prejudiced by any 
failure on the part of VA to furnish her the statement of the 
case.  


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied recognition 
by VA of the appellant as the veteran's surviving spouse.

2.  Evidence submitted since the Board's February 1998 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision, in which the Board 
denied recognition by VA of the appellant as the veteran's 
surviving spouse, is final.  38 U.S.C.A. § 7104(b) (West 
1992).

2.  New and material evidence has not been submitted since 
the Board's February 1998 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1992); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

This case involves the matter of whether new and material 
evidence has been received to reopen the claim.  The Board 
observes that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim.  Nevertheless, 
the Board will review whether the VCAA has been complied with 
otherwise.

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In June and August 2000, the 
appellant was informed to submit evidence.  The record shows 
that the appellant was properly notified of the outcome of 
the January and May 2001 decisions.  She was also notified in 
August 2001 of how the appeals process works.  The discussion 
in the RO's decisions and in the May 2002 statement of the 
case informed the appellant of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the record is complete and all 
documentation is of record.  The appellant has not referenced 
any missing evidence whatsoever that may be obtained.  In 
fact, as noted below, she has only submitted evidence 
duplicative of evidence already of record.  She has also 
submitted a document from the Office of the Civil Registrar 
which indicates that no further pertinent evidence is 
available.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

The appellant's original claim for benefits as the surviving 
spouse of the veteran was denied in February 1990.  That 
determination was appealed by the appellant to the Board.  In 
June 1991, the Board denied the appeal.  The basis of the 
denial was that the veteran married M. O. in June 1946 and 
October 1950; he married the appellant in 1965, but at that 
time, she was aware of the legal impediment imposed by the 
veteran's previous marriage to M.O., and, as such, her 
marriage to the veteran could not be deemed valid.  

Thereafter, the appellant sought to be recognized as the 
veteran's surviving spouse.  Her claim was denied by the RO 
in October 1993 and she appealed that denial.  In November 
1997, the RO determined that M.O. was entitled to recognition 
as the veteran's surviving spouse for VA benefits purposes.  
In February 1998, the Board determined that the appellant's 
marriage to the veteran could not be deemed valid for VA 
purposes, and that she was not entitled to recognition by VA 
as the veteran's surviving spouse.  The Board further 
determined that the veteran's legal widow, M. O. was entitled 
to recognition by VA as his surviving spouse.  The Board 
pointed out that the appellant's marriage to the veteran 
could only be deemed valid for VA purposes if "[n]o claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits."  38 C.F.R. 3.52(d).  

In November 1998, the appellant indicated that she was 
seeking to obtain recognition by VA as the veteran's 
surviving spouse.  She maintained that M.O. was married in 
the early 1940's to F.M., before she married the veteran in 
1946.  Thus, M.O.'s marriage to the veteran was illegal and 
her, the appellant's, marriage to the veteran thereafter was 
therefore legal.  In support of her claim, she submitted 
copies of the birth certificates of 2 of M.O.'s children by 
F.M.  In addition, the appellant indicated that she sought to 
obtain the marriage certificate of M.O. and F.M., but all 
documents dated prior to July 1951 had been destroyed in a 
fire as documented in a letter from the Office of the Civil 
Registrar which indicated that the records dated prior to 
July 1951 had been destroyed.  

The Board's February 1998 decision is final.  38 U.S.C.A. § 
7104.  When the Board has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

The appellant seeks to reopen her claim for recognition as 
the veteran's surviving spouse.  She seeks to invalidate 
M.O.'s recognition as the surviving spouse for VA purposes.  
As noted, the appellant may not be recognized as the 
surviving spouse of the veteran for VA purposes when another 
person already has that status.  

A review of the added evidence shows that it is duplicative.  
The appellant has submitted 2 birth certificates.  The 
children were born to M.O. and F.M., in 1959 and 1961, 
respectively.  On those birth certificates, the listed date 
of the marriage of M.O. and F.M. was 1941 and 1943.  The 
appellant maintains that M.O. was married in the early 1940's 
to F.M., before she married the veteran in 1946.  She points 
to the birth certificates as proof of this allegation.  She 
concludes that M.O.'s marriage to the veteran was illegal and 
her, the appellant's, marriage to the veteran thereafter was 
therefore legal.  The birth certificates were of record at 
the time of the Board decision in February 1998.  The 
information on the birth certificates regarding alleged 
marital dates was also of record.  

Accordingly, the evidence submitted since the Board's 
February 1998 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it is duplicative of evidence already of record.  
Thus, the claim is not reopened.  


ORDER

The petition to reopen the claim of the appellant for 
recognition as the veteran's surviving spouse for purposes of 
entitlement to VA death benefits is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

